Citation Nr: 9909714	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  94-10 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
secondary to phosphorus burns.

2.  Entitlement to an increased (compensable) rating for 
hyperhidrosis. 

3.  Entitlement to an increased evaluation for residuals of 
burn scars, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for Raynaud's 
phenomenon, to include peripheral neuropathy, vascular 
lability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran's case was remanded to the RO for 
further development in October 1996.  While the case was in a 
remand status, the veteran was granted a separate 20 percent 
rating for Raynaud's phenomenon.  The requested development 
having been completed, the case is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's asthma and hyper irritable airway disease 
are not related to service.

2.  Bilateral hyperhidrosis is not manifested by objective 
evidence of exfoliation, exudation or itching.

3.  Scars of the stomach, chest, left leg, left arm and right 
forearm are not manifested by objective evidence of any loss 
of function of these body parts.

4.  Raynaud's phenomenon is not manifested by characteristic 
daily attacks consisting of sequential digital color changes.


CONCLUSIONS OF LAW

1.  A lung disorder, to include as secondary to exposure to 
phosphorous, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).

2.  The schedular criteria for a compensable rating for 
hyperhidrosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991) ; 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7817 
(1998)

3.  The schedular criteria for a rating in excess of 10 
percent for residuals of burns have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, 4.118, 
Diagnostic Code 7804 (1998).

4.  The schedular criteria for a rating in excess of 20 
percent for Raynaud's phenomenon have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7117 (1997 and 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted in the Board's October 1996 decision, the veteran's 
service medical records indicate that in August 1956 he was 
engaged in loading three 3-pound  phosphorous bombs in an 
airplane when the bombs exploded.  The veteran sustained 
multiple small lacerations to the face and legs, as well as 
first and second degree burns of both arms, the entire chest 
and abdomen and the inner aspect of the left leg.  The 
veteran, at the time of hospital admission, was noted to be 
in considerable pain.  Chest X-rays were interpreted as 
normal.  He was discharged from the service hospital in late 
August.  The diagnoses included first and second degree burns 
of the abdomen, first degree burns of an arm, second degree 
burns of the inner aspect of the leg, and first and second 
degree burns of the anterior chest.  There was no diagnosis 
relative to any type of a lung disorder or respiratory 
condition.  He was returned to duty in late August 1956.  The 
veteran's September 1958 separation examination contained no 
reference to any lung or respiratory abnormality or disorder 
and reported a chest x-ray as negative.

After service, the veteran applied for service connection for 
the residuals of his burns.  He was granted service 
connection for residuals of burns, rated as scars, in July 
1959.  He was assigned a noncompensable rating at that time.  

The veteran was afforded a VA examination in May 1960.  The 
examiner noted that the appellant had a number of somatic 
complaints.  However, there were no complaints regarding any 
lung or respiratory problems.  No functional impairment due 
to the scar was shown.  A June 1960 chest x-ray was normal.

Associated with the claims file are private treatment records 
from several private physicians and one hospital.  First, 
there is a reply to a request for records from Pipp Community 
Hospital which reflects that the veteran was treated for 
bilateral hernias in June 1960 but that the records were 
unavailable.  Next, treatment records from Gerber Memorial 
Hospital from July 1987 reflect that the veteran was treated 
in the emergency room for complaints of left-sided chest 
pain.  He was treated and released.  Records from R. Gunnell, 
M.D., for the period from March 1981 to April 1982 reflect 
treatment primarily for chest pain, although the veteran was 
diagnosed with probable mild bronchitis in April 1982. 

Associated with the claims files are several letters from J. 
S. Cowan, M.D.  Dr. Cowan appeared to evaluate the veteran on 
behalf of an insurance company.  In a May 1998 letter report 
to the insurance company, Dr. Cowan said that the veteran had 
complaints of a chronic dry cough, episodes of wheezing and 
shortness of breath, generalized weakness and chest pains.  
Dr. Cowan reported that the veteran was employed for a 
company that made small automobile parts and that most of his 
work had been in close association with welding, doing repair 
on welding machines, checking and repairing robotic welding 
machines.  The veteran said that he had been exposed to lots 
of welding fumes but as far as he knew he had not been 
exposed to any other particular fumes.  He said that the 
fumes appeared to be giving the veteran his symptoms.  The 
veteran related a history that he had not had any real 
problems until approximately June 1987.  Dr. Cowan noted that 
the veteran was injured in a white sulfur bomb explosion in 
1956 and treated for burns on his legs, chest and face.  In 
reviewing the veteran's medical history, the examiner did not 
mention any past history of lung or respiratory problems 
beyond those currently under evaluation.  Dr. Cowan also had 
the veteran undergo a PFT which he said was normal.  Dr. 
Cowan's assessment was that the veteran had some sort of 
chronic bronchitis and at times quite possibly had a 
pneumonic process.  He also noted that the veteran could well 
have periodic asthmatic attacks that could be from irritation 
of the smoke and fumes he had been exposed to.  He said that 
the veteran's symptoms did appear to worsen when at work and 
to improve or even clear up entirely when away from work.  A 
chest x-ray from the May examination was interpreted as 
normal.

In a November 1988 memorandum, Dr. Cowan provided a report of 
his visit to the veteran's place of employment.  The 
memorandum documented, inter alia, his findings regarding the 
veteran's work station and the ventilation of the area.  Dr. 
Cowan said that he was advised that there was some indication 
that the veteran had complained of some pulmonary problem 
back in the 1970's and had actually engaged in some 
litigation in that regard.  He said records for this were 
being sought.  He said that this was of interest in light of 
the veteran's assertion to him that he had not had any 
trouble with his respiratory systems before June 1987.

The file also contains a second memorandum from Dr. Cowan to 
an individual, dated in November 1988.  The subject of the 
memorandum was "CNA Hand-written Memorandum of 10/22/88 
regarding William Selby vs. Sparton-Kent Products." He noted 
that he had examined the veteran in May 1988 and that the 
veteran said that he had not really had any trouble with his 
respiratory system before June 1987.  He repeated that he had 
felt that the veteran had some chronic bronchitis and that in 
the past that he had had some pneumonic process.  He added 
that he had learned that the veteran apparently had been 
involved in litigation with the U. S. Air Force in regard to 
a pulmonary condition but that he had been turned down.  He 
said that there was nothing in his information to indicate 
what the litigation involved other than apparently claiming 
he needed some compensation for injuries received in 1956 as 
a result of the explosion of a white sulfur bomb.  Dr. Cowan 
said that he could find no reference regarding pulmonary 
assertions in the claim.  He went on to say that it was 
"reasonable to assume that if he were in the immediate area 
of a white phosphorous sulfur bomb explosion, enough to 
suffer burns to the skin or deeper, he also was close enough 
to have received some burn or chemical irritation of his 
bronchial tree."  He noted that the veteran had not given 
any history of this problem and that the investigator made no 
reference to it, "this possibility is a fairly good 
likelihood and presumably could only be truly verified by a 
review of hospital records from his hospitalizations right 
after the bomb explosion, some in Japan, and some at an Air 
Force hospital in Arizona."  Dr. Cowan concluded by saying, 
"[i]t is of note that the periods of his hospitalization 
were very brief, suggesting that the extent of any injury or 
involvement, where ever in his body, was not deemed great."

The veteran was afforded a VA examination in November 1988.  
He was administered a PFT as part of the examination.  The 
PFT was interpreted as normal.  The examiner noted that no 
lung disease was found upon examination.

Also associated with the claims file are extensive records 
from the veteran's pulmonary specialist, E. A. Jones, Jr., 
M.D, for the period from December 1987 to September 1990.  
Dr. Jones first treated the veteran in December 1987 
following a referral from Dr. Gunnell.  A review of Dr. Jones 
records shows that the veteran did not report any history of 
lung or respiratory problems prior to 1987.  He reported an 
onset of symptoms that later became associated with exposure 
to fumes at the veteran's place of employment.  Dr. Jones 
conducted a number of PFTs that were reported as normal.  He 
diagnosed the veteran with hyperreactive airway disease that 
he felt was the result of the veteran's exposure to fumes at 
work.  He noted that when the veteran was away from the 
exposure, his symptoms would greatly improve or disappear 
altogether.  There is no indication in any of Dr. Jones 
treatment records associating any respiratory/lung complaints 
with inservice phosphorous exposure.  Moreover, in October 
1988 the veteran presented Dr. Jones with literature 
regarding one of the degreasers used at working as producing 
phosgene gas when sprayed on aluminum.  Dr. Jones noted that 
the veteran and his spouse felt that the appellant had 
"every" symptom listed in the literature.

A VA chest x-ray examination in February 1990 showed a small 
calcified granuloma at the left hilar region.

The veteran's spouse submitted a statement in February 1991 
wherein she explained why the appellant had missed an 
appointment for an examination.  She related that the veteran 
had been recommended to go to a warmer climate because of 
lung problems and his past pneumonia.  

In September 1991, the veteran submitted a number of extracts 
of information regarding the chemical composition of 
phosphorous, and its affects on the body from exposure.  

The veteran was afforded VA dental, general medical and 
respiratory examinations in September 1991.  A PFT was 
administered and interpreted as normal.  The veteran was also 
diagnosed with status post extensive phosphorous explosive 
burns; eczematous finger and hand rash bilaterally; 
causalgia-like symptoms of the hands; Duputryen's-like 
contractures of both hands; and, Raynaud's-like symptoms of 
the hands consistent with cold intolerance.  

He also underwent a neurological examination in October 1991.  
The veteran related that he had absorbed phosphorous through 
the skin when the bombs exploded in 1956.  He said that he 
had bleeding at times and severe pain from where the 
phosphorous was absorbed.  He said that the skin would peel 
off of his hands once or twice a month.  He said that he had 
extremely sensitive skin and breathing, especially to various 
commercial products and smoke.  He could not tolerate cold 
air.  He said that he had pain with his burn scars.  Physical 
examination found no focal or motor weakness in the upper or 
lower extremities.  The veteran did have small scars in the 
bilateral palmar area of his hands and wrists.  He had a cold 
hyperhidrosis of the fingertips bilaterally.  He had some 
increased pigmentation around the scar area.  Lower abdominal 
and chest area scars were described as very minimal.  The 
veteran claimed that he had increased sensation in his scar 
areas.  There was no sensory loss in the upper and lower 
extremities, otherwise to pinprick and light touch, except 
sensitivity in the scar area.  Reflexes were symmetrical and 
gait was normal.  The examiner's diagnosis was status post 
extensive phosphorous exposure with paresthesia in the scar 
area and lower lip.

In October 1991, the veteran and his spouse presented 
testimony at a hearing at the RO.  The veteran testified 
regarding how he was handling three bombs in the tail of an 
aircraft and how they exploded.  He related his efforts to 
get out of the plane and how he was taken to receive medical 
treatment.  The veteran said that he had respiratory problems 
since that time.  He noted that he had been diagnosed with 
"hyperactive passageway disease."  He also said that he had 
been using inhalers for his condition since 1987.  The 
veteran testified that his physician did not know for sure 
what was the cause of his condition.  (Transcript p.14).  His 
spouse testified that she felt that the literature submitted 
regarding phosphorous supported the veteran's contentions and 
conclusions.

In October 1991 the veteran's representative submitted 
additional literature regarding the side effects suffered 
from exposure to phosphorous.  He also submitted a January 
1984 letter from J. Visser, M.D.  Dr. Visser evaluated the 
veteran for complaints of discomfort in the right side and 
right chest.  The veteran provided a history of injuries from 
the explosion and burns suffered in service.  He complained 
of a feeling of pressure or discomfort in the right side near 
the lower ribs and in the region of the xiphoid process.  The 
veteran did not report a history of any lung or respiratory 
problems.  Dr. Visser completed a physical examination.  His 
conclusion was that he was not sure what caused the veteran's 
pain but he did not believe it was an intercostal neuralgia.  
The veteran was prescribed Naprosyn.

The veteran was afforded a VA examination in July 1992 to 
specifically comment on what skin symptoms were associated 
with his exposure to phosphorous.  The examiner noted that 
the veteran displayed livedo patterns compatible with 
Raynaud's phenomenon, hyperhidrosis and decreased skin 
temperature of the hands and feet secondary to phosphorous 
burn trauma.  The examiner said that the damage sustained was 
compatible to that sustained to blood vessels and skin 
secondary to vibration injury, cold exposure, etc.  There 
were no compounding problems.  The examiner's diagnoses were:  
(1) peripheral neuropathy; (2) vascular lability of hands, 
ankles, and feet; (3) Raynaud's phenomenon; and (4) 
hyperhidrosis.  All diagnoses were listed as secondary to 
burn trauma.  

In a rating decision, dated in January 1993, the RO granted 
service connection for hyperhidrosis as a separate condition 
and assigned a noncompensable evaluation.  The veteran was 
also granted a 10 percent rating for burn scar residuals.  
The RO listed additional residuals of peripheral neuropathy, 
vascular lability, and Raynaud's phenomenon.

Associated with the claims file is a letter from a VA 
physician dated in June 1993.  The letter noted the veteran's 
injuries in service and that he had experienced constant pain 
and cold induced vasospasm (Raynaud's phenomenon) of both 
hands since that time.  The physician reported test results 
for blood flow measurements after immersion of the veteran's 
finger in 10ºCentigrade (C) water.  The physician concluded 
that the results were consistent with severe vascular damage 
and with Raynaud's phenomenon.

In keeping with the Board's October 1996 remand instructions, 
the veteran was afforded several VA examinations to evaluate 
his current status and to render medical opinions as to 
etiology of several conditions.  The veteran was afforded a 
VA pulmonary examination in June 1997.  The examiner noted 
that he had reviewed the veteran's claims file and medical 
records.  He noted that the veteran had been injured in 
service as a result of an explosion and that he sustained 
burns from the explosion.  The veteran related that his 
respiratory problems began in 1958 or 1959.  He described his 
symptoms as hard to breathe, cough with scanty white sputum 
off and on, and wheezing at night  when he would first lie 
down.  The symptoms were intermittent and worse with change 
in the weather and cigarette smoke.  The examiner noted that 
a chest x-ray from June 1997 did not show any evidence of 
chronic obstructive pulmonary disease (COPD).  A PFT, also 
from June 1997, was reported as normal.  The pertinent 
diagnoses were: bronchial asthma/hyper irritable airways, 
active but stable, and status post superficial burns.  The 
examiner stated that the veteran's respiratory problems 
seemed to be very mild asthma with hyper irritable air ways, 
evidenced by episodic wheezing and chronic cough, and 
bronchodilator relief.  This was also noted in his record by 
several other physicians.  The onset of these symptoms was 
judged to have occurred at least two years later than the 
bomb incident.  The records of 1956-1958 do not mention any 
respiratory symptoms of cough, dyspnea and even non-
cardiogenic pulmonary edema.  The examiner opined that the 
later development of hyper irritable airways and asthma 
symptoms was not related to the bomb explosion as they were 
too remote, and there was no evidence of an acute injury to 
bronchi and lungs.  The examiner concluded that the veteran 
did not sustain an injury to his respiratory system in 1956 
and had no chronic residuals, therefore.

The veteran was afforded a VA neurological examination in 
June 1997.  The examiner noted the veteran's history of 
injury in service.  He noted the veteran's subjective 
complaints of coldness in his hands and feet, and pain in 
both his hands and feet.  He also complained of recurrent 
episodes of pneumonia and respiratory problems.  Motor 
examination revealed normal strength in all muscle groups.  
Tone and coordination were intact.  Reflexes were symmetric, 
both plantars, flexors and sensory examination were intact.  
The examiner found no neurological disease or disability.

The veteran was afforded a VA vascular examination in June 
1997.  The examiner was the chief of the vascular section.  
The examiner noted that the veteran was being evaluated for a 
complaint of numbness in the fingertips of both hands, 
episodic coldness of the fingers of both hands, and 
hyperhidrosis.  The examiner noted that the veteran's symptom 
complex had been found to be consistent with Raynaud's 
phenomenon in June 1993.  He added that the veteran was being 
evaluated to establish a definite diagnosis for his condition 
and to determine if there was a relationship to his injury in 
service.  The examiner reviewed the past medical history when 
the phosphorous bombs exploded.  He noted that the SMRs did 
not mention whether any hand injuries were incurred.  He said 
that the veteran subsequently developed a variety of chronic 
complaints, none of which were related to the upper 
extremities until 1991 when he was diagnosed with bilateral 
hyperhidrosis.  The examiner said that the latter complaint 
reportedly worsened and he was evaluated in 1993 for 
dysesthesia and scarring of the hands.  The veteran had 
undergone several diagnostic tests which were consistent with 
Raynaud's phenomenon.  Physical examination revealed very 
soft but not excessively moist skin of both hands.  No 
vasospasm was noted.  Capillary refill was deemed to be 
satisfactory.  Bilateral radial pulses were intact.  Further 
clinical inspection revealed a Dupuytren's contracture which 
was mild to moderate in both hands.  Diagnostic studies 
included a segmental Doppler evaluation which revealed no 
arterial gradient in either upper extremity and a normal 
finger brachial index bilaterally.  The examiner concluded 
that the symptom complex of finger numbness could be 
consistent with Raynaud's phenomenon.  Laser Doppler 
evaluation in 1993 using cold immersion of the hands revealed 
persistent vasospasm in the cutaneous vascular bed.  However, 
the veteran's symptom complex was somewhat atypical since the 
historical complaints did not appear to be temperature 
related.  The examiner said that the major difficulty in 
attributing Raynaud's phenomenon to a previous injury 
included the following: (1) duration of injury to onset of 
symptomatology was excessively long (36 years); and, (2) 
although the upper extremities were injured from the bomb 
blast, it appeared that the bulk of the injury was sustained 
by the arms, abdomen and thigh and not the hands.  The 
examiner commented that, although laser Doppler flow 
measurements supported a diagnosis of Raynaud's phenomenon, 
the relationship between the syndrome and the bomb blast 
remained temporarily [sic] disassociated.  The examiner 
stated that, based upon current evidence, he could not 
conclude that there was a direct relationship between the 
veteran's service-connected injury and his current upper 
extremity symptom complex.  

The veteran was afforded a VA dermatology examination, by the 
chief of that section, in June 1997.  The examiner was the 
same examiner who in July 1992 diagnosed bomb blast residuals 
involving the veteran's hands.  He also submitted the 
aforementioned June 1993 memorandum regarding the veteran's 
condition and diagnosis of Raynaud's.  The examiner noted the 
general background for providing a diagnosis of Raynaud's 
phenomenon.  He noted the various possible causes for the 
condition.  He said that the veteran had suffered from both 
frost bite and trauma in service.  Therefore, the etiology of 
the veteran's Raynaud's could be related to hand trauma, 
frost bite, or idiopathetic.  The examiner discussed how a 
diagnosis of Raynaud's is made, usually from a history of 
typical episodic attacks of demarcated vasospasm of the 
digits on cold exposure.  The examiner reported that the 
veteran's current report of tri-phasic color progression, 
pain and numbness was the same today as it was in 1993.  He 
noted that the results of the veteran's June 1993 tests 
demonstrated that his prolonged recovery phase was 
characteristic of prolonged digital vasospasm as seen in 
Raynaud's.  The examiner also commented upon the presence of 
hyperhidrosis in patients diagnosed with Raynaud's and that 
data suggested an intrinsic relationship.  The examiner 
reviewed the SMRs and noted that the veteran was noted to 
have a reaction to cold immediately after his injury.  He was 
then transferred to a hot climate in Arizona which was 
followed by an assignment in a cold climate in Michigan.  He 
said that this latter assignment was when the veteran's 
problem was noticeable on a constant and daily basis.  He 
cited an SMR entry recording frost bite of the nose for the 
veteran as evidence of the cold exposure.  The examiner's 
diagnoses were:  (1) healed traumatic scar - left anterior 
chest; (2) Palmer hyperhidrosis - bilaterally; (3) 
Duputryen's contracture hands; and, (4) Raynaud's phenomenon 
by history and by Cold Pressor Test and laser Doppler assay 
of cutaneous blood flow.  

In July 1997, the vascular section chief submitted a 
memorandum wherein he reaffirmed his previous opinion that 
the veteran's current symptomatology was not related to the 
bomb injury in service.

The RO noted the conflicting medical opinions from the chiefs 
of the vascular section and dermatology sections.  In 
September 1997, the RO requested that the VA Medical Center 
(VAMC) in Detroit, Michigan, provide an unequivocal opinion 
regarding the relationship of the veteran's vascular 
liability, Raynaud's, and hyperhidrosis to the burn injury in 
service.  

In a November 1997 reply to the RO's request, the respective 
physicians briefly summarized their positions as to why they 
believed that the veteran's Raynaud's was or was not related 
to his injury in service.  In a summary paragraph, the 
physicians stated that they could not reach a consensus on 
the veteran's case.

In December 1997, the RO requested that the veteran provide 
an Authorization and Consent to Release of Medical 
Information so that recent medical treatment records could be 
obtained from Dr. Gunnell.  There is no indication in the 
file that the veteran responded to the request.  

The veteran was afforded a VA dermatology examination by the 
section chief in January 1998.  The examiner noted the prior 
diagnosis of Raynaud's phenomenon and that the veteran was 
being evaluated to determine the severity of his symptoms.  
The veteran said that his biggest problem was that he felt 
cold all of the time.  His hands and feet were especially 
cold and painful, and he had to wear socks to bed.  He had 
been taking various types of medication for his pain.  His 
said that his problem seemed to be worse at night and that it 
very seldom went away completely.  He had problems even in 
the summer because of air conditioning.  He would feel cold 
and numb with numbness associated with his problem.  It was 
worse on cold days.  The veteran said that certain parts of 
his hands and feet would become numb and tingle and hurt.  
They would become white at certain times with the pain and 
the coldness at extreme.  The examiner noted that all of 
these symptoms were consistent with Raynaud's.  The examiner 
noted that the veteran was impacted by his ability to work in 
cold weather or with cold things.  However, he was able to 
work in a warm environment, although with some level of pain 
from his condition at all times.  The examiner went on to 
note that the veteran had multiple allergies and named 
several items.  He said that the veteran had had pneumonia on 
three occasions when he was exposed to the flare of sulfur, 
and phosphorous in the welding arcs at his place of 
employment.  The veteran reported that he was removed from 
the welding detail in the shop because of his respiratory 
problems.  The physical examination reported that the veteran 
had atrophic skin on the dorsum of his left foot and the 
other burned marks equal to burns that were noted elsewhere 
at times on the chart.  The veteran's deep pulses were 
normal, a finding that the examiner said was expected with 
this condition.  The dorsalis pedis pulses were 2+ 
bilaterally and deep vessel Doppler done elsewhere did not 
show a major defect.  The examiner stated that the veteran's 
problems were associated with the superficial cutaneous 
vasculature.

Finally, associated with the claims file are VA outpatient 
treatment records for the period from May 1993 to January 
1998.  The records contain documentation for treatment for a 
number of complaints not pertinent to the issues on appeal.  
There are, however, several entries where the veteran was 
noted to have either COPD or hyperactive airway disease by 
history.  He was treated on several occasions for multiple 
complaints of arthralgia and in May 1993 he had a specific 
complaint of pain in his chest, and arms, with paresthesia of 
his hands and feet.  

II.  Analysis

A.  Service Connection for a Lung Disorder

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible.  Furthermore, upon examination of the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997).

In this case the veteran contends that he developed a 
respiratory disorder in service as a result of his exposure 
to phosphorous in 1956.  However, the preponderance of the 
objective medical evidence of record does not support his 
claim.

The veteran's SMRs are negative for any reference to a lung 
or respiratory problem.  Chest x-rays taken at the time of 
the phosphorus accident were negative.  Post-service records 
do not reflect treatment for any type of lung or respiratory 
problem until 1987.  Instead, Dr. Cowan found the veteran's 
respiratory condition to be associated with exposure to 
irritating agents at his place of employment rather than any 
incident of service.  He did say in a November 1988 
memorandum, however, that there was a fairly good likelihood 
that the veteran may have developed a respiratory problem 
from his exposure to phosphorous, and that verification 
should be attempted by reviewing the service treatment 
records.  He also noted though that the records indicated 
that the period of treatment was very brief and this 
suggested that the extent of any injury or involvement was 
not great.  Hence, while Dr. Cowan's statement is sufficient 
to well-ground the veteran's claim, it is not sufficient to 
place the evidence in equipoise.  

In contrast to Dr. Cowan's "fairly good likelihood" of a 
connection are the extensive treatment records from Dr. 
Jones.  Dr. Jones provided the veteran with his primary 
pulmonary care and evaluation from 1987 to 1990 and never 
made any reference to any nexus between the veteran's 
respiratory condition and any incident of service.  Moreover, 
there is no indication in Dr. Jones records that the veteran 
ever discussed his exposure to phosphorous in service as a 
possible cause of his respiratory problems.  The records 
clearly show that Dr. Jones was of the opinion that the 
veteran's respiratory condition was due to his exposure to 
irritants at his place of employment.  He noted that the 
veteran's condition would either greatly improve or dissipate 
entirely if the veteran was not exposed to the irritants at 
work.  Further, the veteran presented Dr. Jones with 
literature regarding the formation of phosgene gas from the 
chemical interaction of a degreaser used on aluminum at work 
as a source of his problems.  

VA examination reports from 1960 to 1997 do not support the 
veteran's contentions.  The veteran was shown to have 
negative chest x-rays in May 1960, and December 1988, with 
normal PFT's in November 1988, September 1991, and June 1997.  
Finally, a VA examiner after reviewing all of the files in 
June 1997 found that there was no connection between the 
veteran's condition and his exposure to phosphorous in 
service due to the remote period of time of development and 
the lack of evidence of any acute injury to the bronchi and 
lungs in service.  

The Board has considered the testimony of the veteran and his 
spouse, as well as the numerous extracts from treatises, 
chemical data sheets, and military testing reports.  However, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
an issue.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  The lay opinions of the veteran and his spouse are 
an insufficient basis upon which to make any finding as to 
the etiology of his condition.

In regard to the literature submitted by the veteran, there 
is no medical opinion providing any nexus between his current 
condition, the incident in service and the list of possible 
consequences of exposure to phosphorous.  The literature well 
documents the significant affects on individuals that are 
exposed to varying amounts of phosphorous, both on a short-
term and long-term basis.  While there is no dispute as the 
possible harmful affects an individual could suffer as a 
result of exposure, there simply is no evidence of the 
veteran having suffered any acute injury to his lungs or 
bronchi as a result of his exposure, as demonstrated by his 
SMRs and as noted by the June 1997 VA examiner.  Even 
assuming arguendo that the veteran did inhale the phosphorous 
and have a temporary respiratory reaction, there is no 
evidence of chronic residuals associated with any such 
exposure.  Accordingly, there is no basis to establish 
service connection for a lung disorder based upon the 
literature submitted.  See generally Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998).

Accordingly, the Board finds, that based on the preponderance 
of the evidence, that service connection for a lung disorder 
is not warranted.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
Board is unable to identify a reasonable basis for granting 
service connection for a lung or respiratory disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).

B.  Increased Rating for Residuals of Burns

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for residuals of burns is 
plausible and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability is a well-
grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that the residuals of the veteran's burns 
were originally evaluated under Diagnostic Code 7805, for 
scars, other, to be rated on limitation of function of the 
part affected.  38 C.F.R. § 4.118.  He was originally 
assigned a noncompensable rating in 1959.  A May 1990 rating 
decision identified the scarred areas as the stomach, chest, 
left leg, left arm and right forearm.  In a rating decision 
dated in January 1993, the veteran's scars were rated under 
Diagnostic Code 7804 for scars that are superficial, tender 
and painful on objective demonstration.  38 C.F.R. § 4.118.  
A 10 percent rating was assigned which also included 
residuals involving peripheral neuropathy, vascular lability 
and Raynaud's phenomenon.  In a March 1998 rating decision, 
the veteran was granted a separate rating for Raynaud's 
phenomenon and assigned a 20 percent rating.  Diagnostic Code 
7117, 38 C.F.R. § 4.104 (1998).

The veteran asserts that he should be assigned independent 
diagnostic codes for his respective residuals.  He cites to 
Esteban v. Brown, 6 Vet. App. 259 (1994) for support of his 
assertion.

1.  Hyperhidrosis

The veteran was granted service connection for his 
hyperhidrosis in January 1993.  Where the particular 
disability for which the veteran is service-connected is not 
listed, it will be permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical location and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 
(1998).  See also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In this case, the veteran's hyperhidrosis is rated analogous 
to dermatitis exfoliativa.  38 C.F.R. § 4.118, Diagnostic 
Code 7817.  In turn, dermatitis exfoliative is rated under 
the criteria used to evaluate eczema under Diagnostic Code 
7860.  Eczema with exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area, warrants a 10 
percent evaluation.  Eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement is rated 
30 percent.  38 C.F.R. § 4.118.

In this case the veteran was first diagnosed with 
hyperhidrosis in July 1992.  Very little symptomatology was 
discussed at that time.  The vascular and dermatology 
examinations of June 1997 reported little or no 
symptomatology in regard to the veteran's condition other 
than a notation of bilateral hyperhidrosis as a diagnosis.  
The January 1998 examination did not include any complaints 
of exfoliation, exudation or itching nor were there any 
objective findings of such symptoms.  The Board does note 
that the veteran complained of his skin peeling on his hands 
once or twice a month at an October 1991 VA examination, 
however, there has been no objective evidence of this or 
continued subjective complaint by the veteran to warrant the 
assignment of a 10 percent rating.  Accordingly, an increased 
evaluation is not in order.

2.  Scar Residuals

In reviewing the veteran's residuals under Diagnostic Code 
7804, the Board notes that 10 percent is the highest 
schedular rating for that diagnostic code.  There is no 
evidence of record demonstrating any functional impairment of 
the stomach, chest, left leg, left arm and right forearm such 
as to warrant consideration of any increased rating under 
either Diagnostic Code 7805, or a Diagnostic Code pursuant to 
38 C.F.R. § 4.71a  Further, as the veteran did not suffer 
third degree burns from his accident in service, the 
provisions of Diagnostic Code 7801 are also not for 
consideration.  Finally, the veteran did not suffer any 
disfiguring scars of the head, neck or face such as to 
warrant consideration of a higher rating under Diagnostic 
Code 7800.  See 38 C.F.R. § 4.118.  Accordingly, an increased 
rating is not in order.

2.  Raynaud's Phenomenon

Before proceeding to analyze the veteran's claim in regard to 
his rating for Raynaud's phenomenon, the Board notes that the 
rating criteria for evaluating disabilities of the 
cardiovascular system were amended during the pendency of the 
veteran's claim.  See 62 Fed.Reg. 65207-224 (1997).  This 
amendment became effective January 12, 1998.  "[W]here the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The veteran's Raynaud's phenomenon disability was evaluated 
using both the prior and amended regulations.  The 
supplemental statement of the case of March 1998 included 
both regulations and adjudicated the veteran's claim for an 
increased disability rating using both the prior and amended 
regulations.  Therefore, the veteran was given notice of the 
new regulations and his representative had an opportunity to 
submit evidence and argument related to the new regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
proceed to analyze the veteran's claim under both sets of 
criteria.

Under the prior criteria a 20 percent rating is assigned for 
occasional attacks of blanching or flushing.  A 40 percent 
rating may be assigned where the evidence shows frequent 
vasomotor disturbances characterized by blanching, rubor and 
cyanosis.  38 C.F.R. § 4.104, Diagnostic Code 7117 (1997).  A 
note following the rating criteria provides, 

The schedular evaluations in excess of 20 
percent under Diagnostic Codes 7114, 
7115, 7116, and 7117 are for application 
to unilateral involvements.  With 
bilateral involvements, separately 
meeting the requirements for evaluation 
in excess of 20 percent, 10 percent will 
be added to the evaluation for the more 
severely affected extremity only, except 
where the disease has resulted in an 
amputation.  The resultant amputation 
rating will be combined with the 
schedular rating for the other extremity, 
including the bilateral factor, if 
applicable.  The 20 percent evaluations 
are for application to unilateral or 
bilateral involvement of both upper and 
lower extremities.

38 C.F.R. § 4.104 (Note).

The medical evidence in this case does not support an 
increased rating under the prior criteria.  The veteran has 
received examinations from the chief of the VAMC dermatology 
section in July 1992, June 1993, June 1997 and January 1998.  
None of the examination reports contain any findings 
regarding rubor or cyanosis that were attributable to his 
Raynaud's phenomenon.  The veteran was noted to have 
occasional whiteness at the January 1998 examination.  Based 
on the evidence contained in the cited examination reports, 
the veteran's Raynaud's phenomenon disability is manifested 
by a feeling of being cold all of the time, pain, numbness 
and tingling with occasional blanching of the hands and feet.  
Moreover, there is no evidence that the veteran suffers from 
arteriosclerosis obliterans, thromboangiitis obliterans, or 
intermittent claudication to warrant evaluation of a higher 
rating under Diagnostic Codes 7114, 7115, and 7116, 
respectively.  38 C.F.R. § 4.104.

In regard to the amended regulations, a 20 percent rating is 
applicable where there are characteristic attacks occurring 
four to six times a week.  A 40 percent rating is for 
consideration where the evidence demonstrates characteristic 
attacks occurring at least daily.  38 C.F.R. § 4.104 (1998).  
A note under this section states:

For purposes of this section, 
characteristic attacks consist of 
sequential color changes of the digits of 
one or more extremities lasting minutes 
to hours, sometimes with pain and 
paresthesias, and precipitated by 
exposure to cold or by emotional upsets.  
These evaluations are for the disease as 
a whole, regardless of the number of 
extremities involved or whether the nose 
and ears are involved.

38 C.F.R. § 4.104 (Note).

Based on the evidence of record, the Board finds that there 
is no basis to warrant the assignment of an increased rating 
under the amended criteria.  There is no evidence of at least 
daily attacks where there are sequential color changes of the 
digits of one or more extremities that last from minutes to 
hours.  As noted previously, the veteran's condition is 
manifested by a feeling of being cold all of the time, pain, 
numbness and tingling with occasional blanching of the hands 
and feet.  His condition is worse at night and he has to wear 
socks to bed so that he can sleep, although this is not 
always successful.  He is never completely symptom free from 
pain.  However, in warmer weather, his symptoms are decreased 
and he is functional.

The Board notes that the vascular lability and peripheral 
neuropathy aspects of the veteran's residuals are included in 
the 20 percent rating for Raynaud's phenomenon.  The 
diagnostic criteria now specifically includes neurological 
and vascular symptoms.  Moreover, the neurological 
examinations of November 1991 and June 1997 found no evidence 
of neurological disease or disability in contrast to the 
findings of the chief of dermatology in his July 1992 
examination.  In light of their specialization and expertise 
in the field of neurology the Board finds the neurological 
examinations are more persuasive evidence in regard to 
whether or not peripheral neuropathy is currently manifested 
due to a service connected disorder.  Accordingly, the Board 
finds no basis to assign any further diagnostic codes to 
evaluate the veteran's residuals of burns.  

As before, the Board has considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting an increased evaluation for the 
veteran's hyperhidrosis, residuals of burn scars, or 
Raynaud's phenomenon.  Gilbert.


ORDER

Service connection for a lung disorder is denied.

Increased ratings for hyperhidrosis, residuals of burn scars, 
and Raynaud's phenomenon, to include peripheral neuropathy, 
and vascular lability, are denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

